. Case 18-01710-MM13_ Filed 08/01/19 Entered 08/02/19 12:23:43. Doc 38 Pg.1of1
DAVID L. SKELTON, TRUSTEE #96250

525 B STREET, SUITE 1430

 

 

SAN DIEGO, CA 92101 r

(619) 338-4006 (Phone) Lbyy Aue LE,

(619) 239-5242 (Fax) / 0
UNITED STATES BANKRUPTCY COURT Us | Py I:
SOUTHERN DISTRICT OF CALIFORNIA 56 Bangin, <9

325 West F Street, San Diego, CA 92101-6991 ORF Rup

In Re: Chapter 13 al C4 Us Cp

GRACIELA TORRES ALVAREZ ,

Bankruptcy Case No. 18-01710-MM13
763 JACUMBA ST.
SAN DIEGO, CA 92114

UNDISTRIBUTED FUNDS

 

Debtor.

TO THE CLERK, BANKRUPTCY COURT:

TRANSMITTED HEREWITH IS A CHECK IN THE AMOUNT FOR DEPOSIT INTO THE COURT REGISTRY AS
UNCLAIMED PROPERTY FOR THE ABOVE REFERENCED CHAPTER 13 CASE.

DISPOSITION OF CASE: CLOSED
EXPLANATION OF SOURCES: STALE DATED DEBTOR REFUND CHECK.

NAME OF PAYEE ON UNCLAIMED CHECK:

GRACIELA TORRES ALVAREZ
763 JACUMBA ST.
SAN DIEGO, CA 92114

AMOUNT: $1,659.20

I hereby certify under penalty of perjury that if valid addresses were available, a true copy of this was served on
the debtor, the attorney of record, and the payee at the addresses as they appear herein.

SERVED: [X]DEBTOR [X]JATTORNEY [ JPAYEE

DATED: July 29, 2019 Anna Sebastian VA

Clerk for the Offic#of ~~
DAVID L. SKELTON, TRUSTEE

JASON E TURNER #160590

J TURNER LAW GROUP APC

2563 MAST WAY, SUITE 202 als?

CHULA VISTA, CA 91914 sue? fr

}q]ourd

 

 
